                        1             PATRICK H. HICKS, ESQ., Bar # 4632
                                      LITTLER MENDELSON, P.C.
                        2             3960 Howard Hughes Parkway
                                      Suite 300
                        3             Las Vegas, NV 89169-5937
                                      Telephone: 702.862.8800
                        4             Fax No.:     702.862.8811
                                      Email: phicks@littler.com
                        5
                                      SANDRA KETNER, ESQ., Bar # 8527
                        6             LITTLER MENDELSON, P.C.
                                      200 S. Virginia Street, 8th Floor
                        7             Telephone: 775.348.4888
                                      Fax No.:     775.562.8110
                        8             Reno, NV 89501
                                      Email: sketner@littler.com
                        9
                                      ESTHER G. LANDER (DC Bar No. 461316)
                     10               Admitted pro hac vice
                                      AKIN GUMP STRAUSS HAUER & FELD LLP
                     11               2001 K Street, N.W.
                                      Washington, D.C. 20006
                     12               Telephone: 202.887-4000
                                      Email: elander@akingump.com
                     13
                                      Attorneys for Defendant
                     14               DESERT PALACE, INC.
                                      d/b/a CAESARS PALACE
                     15

                     16                                     UNITED STATES DISTRICT COURT

                     17                                           DISTRICT OF NEVADA

                     18

                     19               WILLIAM J. BERRY, JR., CYNTHIA         Case No. 2:17-cv-00019-APG-BNW
                                      FALLS, and SHANE KAUFMANN,
                     20
                                            Plaintiff(s),                    STIPULATION AND ORDER TO
                     21                                                      EXTEND DEADLINES FOR
                                      vs.                                    OPPOSITION AND REPLY TO
                     22                                                      PLAINTIFFS’ MOTION TO ALTER
                                      DESERT PALACE, INC, d/b/a CAESARS      OR AMEND COURT ORDER
                     23               PALACE, DOES I through x, et al.       GRANTING IN PART DEFENDANT’S
                                                                             MOTION FOR SUMMARY
                     24                     Defendant(s).                    JUDGMENT

                     25                                                      (FIRST REQUEST)

                     26

                     27
                                ///
                     28
LITTLE R MEND ELSO N, P .C .
        ATTORNEYS AT LAW
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                        1              IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs WILLIAM J.

                        2       BERRY, JR., CYNTHIA FALLS, and SHANE KAUFMANN and Defendant DESERT PALACE,

                        3       INC. d/b/a CAESARS PALACE (“Defendant”), by and through their respective counsel of record,

                        4       that the deadlines for filing an opposition and reply to Plaintiff’s Motion to Alter or Amend Court

                        5       Order Granting in Part Defendant’s Motion for Summary Judgment are extended by agreement due to

                        6       the upcoming holidays.

                        7              Plaintiffs filed their Motion to Alter or Amend Court Order Granting in Part Defendant’s

                        8       Motion for Summary Judgment (hereinafter “Plaintiff’s Motion”) on Friday, November 15, 2019.

                        9       [ECF No. 150]. Defendant’s opposition to Plaintiff’s Motion is currently due on or before November

                     10         29, 2019. However, in light of other case-related obligations between now and then, as well as the

                     11         upcoming Thanksgiving holiday, the parties stipulate to extend the deadline for Defendant to file its

                     12         opposition to Plaintiff’s Motion by two (2) weeks, up to and including December 13, 2019. If this

                     13         extension is approved by the Court, Plaintiffs’ reply would then be due on or before December 20,

                     14         2019. However, in light of the upcoming December holidays, the parties further stipulate to extend

                     15         the deadline for Plaintiffs to file their reply in support of Plaintiff’s Motion by two (2) weeks, up to

                     16         and including January 3, 2020.

                     17         ///

                     18         ///

                     19         ///

                     20         ///

                     21         ///

                     22         ///

                     23         ///

                     24         ///

                     25         ///

                     26         ///

                     27         ///

                     28         ///
LITTLE R MEND ELSO N, P .C .                                                      2.
        ATTORNEYS AT LAW
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                        1                This is the parties’ first stipulation to extend the deadlines regarding the opposition and reply

                        2       to Plaintiffs’ Motion. This stipulation is made in good faith due to the upcoming holidays and is not

                        3       for the purpose of causing any undue delay. The parties agree that good cause therefore exists for the

                        4       extension.

                        5        Dated: November 20, 2019.                        Dated: November 20, 2019.
                        6        Respectfully submitted,                         Respectfully submitted,
                        7

                        8
                                 /s/ Danielle J. Barraza, Esq.                   /s/ Sandra Ketner, Esq.
                        9        Kathleen J. England, Esq.                       PATRICK H. HICKS, ESQ.
                                 GILBERT & ENGLAND LAW FIRM                      SANDRA KETNER, ESQ.
                     10          610 South Ninth Street                          Littler Mendelson, P.C.
                                 Las Vegas, NV 89101
                     11                                                          Attorneys for Defendant
                                 Jason R. Maier, Esq.                            DESERT PALACE, INC.
                     12                                                          d/b/a CAESARS PALACE
                                 Danielle J. Barraza, Esq.
                     13          MAIER GUTIERREZ & ASSOCIATES
                                 8816 Spanish Ridge Avenue
                     14          Las Vegas, NV 89148
                     15
                                 Attorneys for Plaintiffs
                     16

                     17
                                                                               IT IS SO ORDERED.
                     18
                                                                               Dated this _______ day of ________________, 2019.
                     19

                     20
                                                                               _______________________________________
                     21                                                        UNITED STATES DISTRICT JUDGE
                                                                                Dated: November 20, 2019.
                     22

                     23         4824-8590-8907.1 083558.1241

                     24

                     25

                     26

                     27

                     28
LITTLE R MEND ELSO N, P .C .                                                        3.
        ATTORNEYS AT LAW
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
